                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

JOE SAENZ, on behalf of V.S.,

      Plaintiff,

v.                                                     Civ. No. 18‐954 GBW/CG
                                                       Civ. No. 18‐955 JAP/GBW

BOARD OF EDUCATION OF SILVER
CONSOLIDATED SCHOOLS, et al.,

      Defendants.

            ORDER GRANTING MOTION FOR PARTIAL DISMISSAL

      THIS MATTER comes before the Court on Plaintiff’s Motion for Partial Dismissal

of his claims. Doc. 47. Plaintiff moves the Court to dismiss consolidated case Civ. No.

18‐955 in its entirety, and to dismiss all claims against Defendant Silver Consolidated

Schools in case Civ. No. 18‐954. The Court, having reviewed the Motion and being fully

advised in the premises, finds it to be well‐taken and hereby GRANTS it.

      It is therefore ORDERED that consolidated member case Civ. No. 18‐955 is

DISMISSED WITH PREJUDICE in its entirety. It is further ORDERED that all claims

against Defendant Silver Consolidated Schools in case Civ. No. 18‐954 are hereby

DISMISSED WITH PREJUDICE.


                                               _____________________________________
                                                GREGORY B. WORMUTH
                                                UNITED STATES MAGISTRATE JUDGE
                                                Presiding by Consent
